DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/27/2021 is considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,131,721. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover identical subject matter.

Claim 1 of Application 16800399, now US Patent 11,131,721
Pending Application 17459260 Claim 1
A semiconductor device, comprising: a semiconductor substrate; a physical quantity sensor element formed on the semiconductor substrate; an amplifier formed on the semiconductor substrate, the amplifier being connected to an output portion of the physical quantity sensor element;
A semiconductor device, comprising: a semiconductor substrate; a physical quantity sensor element formed on the semiconductor substrate; an amplifier formed on the semiconductor substrate, the amplifier being connected to an output portion of the physical quantity sensor element;
 a voltage divider circuit formed on the semiconductor substrate, the voltage divider circuit being connected between an output portion of the amplifier and a node to which a first reference voltage is applied; 
a voltage divider circuit which is formed on the semiconductor substrate, and which is configured to divide a voltage difference between a first end of the voltage divider circuit and a second end of the voltage divider, the first end being connected to an output portion of the amplifier; 
and an output terminal formed on the semiconductor substrate, the output terminal being configured to output an output voltage output from the output portion of the amplifier to an external circuit,
and at least one output terminal formed on the semiconductor substrate, the at least one output terminal being configured to output an output voltage output from the output portion of the amplifier to an external circuit, 
wherein the physical quantity sensor element is configured to output, to the amplifier, a sensor output signal that is dependent on stress to be applied to the semiconductor substrate, 
wherein the physical quantity sensor element is configured to output, to the amplifier, a sensor output signal which is dependent on stress to be applied to the semiconductor substrate,
wherein the voltage divider circuit includes first and second resistor circuits which exhibit dependence with respect to the stress to be applied to the semiconductor substrate, 
wherein the voltage divider circuit includes first and second resistor circuits which exhibit dependence with respect to the stress to be applied to the semiconductor substrate, 
(the output terminal being configured to output an output voltage output from the output portion of the amplifier - as disclosed in clm 1 above)
and is configured to generate at least one voltage based upon the output voltage output from the amplifier, 


wherein the amplifier includes: a first input portion to which the sensor output signal is to be input; 
wherein the amplifier includes: a first input portion to which the sensor output signal is to be input; 
a second input portion to which the first reference voltage and the divided voltage are to be input; 
a second input portion to which the at least one voltage is to be input; 
a first transconductance amplifier which has a first transconductance exhibiting dependence with respect to the stress to be applied to the semiconductor substrate and is configured to output a first current based on the first transconductance and the sensor output signal input to the first input portion; 
a first transconductance amplifier which has a first transconductance exhibiting dependence with respect to the stress to be applied to the semiconductor substrate and is configured to output a first current based on the first transconductance and the sensor output signal input to the first input portion; 
a second transconductance amplifier which has a second transconductance exhibiting dependence with respect to the stress to be applied to the semiconductor substrate and is configured to output a second current based on the second transconductance and the first reference voltage and the divided voltage input to the second input portion; 
a second transconductance amplifier which has a second transconductance exhibiting dependence with respect to the stress to be applied to the semiconductor substrate and is configured to output a second current based on the second transconductance and the first reference voltage and the divided voltage input to the second input portion; 
a transimpedance amplifier, to which the first current and the second current are to be input in a combined manner, and which is configured to output a voltage based on input currents; and the output portion configured to output the voltage output from the transimpedance amplifier to the output terminal, and wherein, when stress dependence coefficients with respect to the stress to be applied to the semiconductor substrate of the first transconductance, the second transconductance, 
a transimpedance amplifier, to which the first current and the second current are to be input in a combined manner, and which is configured to output a voltage based on input currents; and the output portion configured to output the voltage output from the transimpedance amplifier to the output terminal, and wherein, when stress dependence coefficients with respect to the stress to be applied to the semiconductor substrate of the first transconductance, the second transconductance, 
and the voltage dividing ratio are represented by a first stress dependence coefficient, a second stress dependence coefficient, and a third stress dependence coefficient, respectively, (Copied from above and is configured to divide a voltage difference between the output voltage and the first reference voltage into a divided voltage having a voltage dividing ratio that is determined by a ratio between a resistance value of the first resistor circuit and a resistance value of the second resistor circuit)
and a first voltage dividing ratio determined by a ratio between a resistance value of the first resistor circuit and a resistance value of the second resistor circuit are represented by a first stress dependence coefficient, a second stress dependence coefficient, and a third stress dependence coefficient, respectively,
a gain of the amplifier has a stress dependence coefficient approximated by a sum of a difference between the first stress dependence coefficient and the second stress dependence coefficient and the third stress dependence coefficient
a gain of the amplifier has a stress dependence coefficient approximated by a sum of a difference between the first stress dependence coefficient and the second stress dependence coefficient and the third stress dependence coefficient


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first reference" in Line 4 of Page 34 of the claim set.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868